Title: To James Madison from Richard Shippey Hackley, 9 January 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir
Consulate of the United States of Ama. San Lucar  9th. Jan. 1808.

From the time that has elapsed since my departure from the united States, your department might reasonably have calculated upon communications from me before the present date.  Under circumstances that existed on my arrival in Europe, I at once determined not to take upon me the duties applying to the office which I have the honor to hold, until I was accredited here.  Two months has not yet elapsed since my Exequatur has been in my possession, and but little more since my residence here, In which time I have visited all the ports in this district (Seville Excepted) and formed Such regulations as circumstances appeared to call for.  That Some were necessary, The Inclosed Original Bills of the late Vice Consul at Ayermonte will establish, and Confirm those exhibited to your department in Communications from Cadiz.
On the 18th. of November past I received a Letter dated the 8th. of that month from the Office of Legation at Madrid, advising that the Secretary had made application to the ministers of his Catholic Majesty that orders might Issue to facilitate the dispatch of Such american Vessels, as were then in the ports of this Kingdom, And on the 27th of the same month, I received an "Officio" from the Intendente, of this province, advising me That he was prepared to give every dispatch required of him to Vessels of the U.S. in the ports of this province, having received Orders from Madrid to that end.
Mr. Kirkpatrick our Consul at Malaga taking proper advantage of the moment, called the board of health to give them; and thereby was enabled to reduce The standing quarantine from 40 to 10 Days.  An Individual at Algeziras, Mr. Joseph ODwyer, by his personal exertions obtained a reduction of 20 Days in the quarantine at that place, although in the district of Mr. Yznardi.  This district, in other respects independent of that of Cadiz, is in its health office, Subject to the direction of the health office at Cadiz.  I waited with some impatience to hear from the Consul at that place on the subject, but being disappointed therein I addressed a Letter under date the 12th December, Copy of which I have the honor to hand You Inclosed.  The reply covered Copy of a note addressed from Rota, to the Captain General of the Province, which as might have been expectd produced no notice to the object and in that State the Subject remains, and now no hope of benifit, except a promise to permit our Vessels to discharge their Cargoes at an earlier day, than formerly which is complied with, or not Complied with, agreable to the Caprice of the Board of health, and the feeling they have of the Subject.I arrived in Europe on the 29th July, since which Mr. Yznardi has been in Cadiz but 2 days and a half, And I am well informed he has not visited his office for many months before.  That Office, the most important  respectable in this part of Europe, is under the direction of James McCann an Irishman, and whose occupation for some time preceding was that of Conveying information to the Enemies of the Country in which he resided.  I Know so well the Interest you take in every thing which concerns the honor and Interest of our Country that I have not hesitated to State facts to you, which were they not within my own Knowledge, I would not State upon the Authority of another, and I will add, that Mr Yznardi, in person has used all means to Induce me to take charge of the Consular Office at Cadiz profering me the emoluments, merely retaining to himself the Commission, and admitting at the same time his incapability to perform his Duties, and the impropriety of a man of M.Canns Character, Controuling an office of Such respectability.
The Inclosed Copies will Shew to you, the happy Termination of our differences with the Regency of Algeirs.
My Next in a few days will Cover returns from this office to the 1st of the present month.  With Sentiments of High respect & Esteem I have the Honor to be, Sir Your mo: Obt. Sert.

Richd S Hackley

